Citation Nr: 0721285	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-37 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Whether clear and unmistakable error (CUE) was committed 
in a December 31, 1974, rating decision which denied 
entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Portland, Oregon, which denied an increased rating for 
the right knee degenerative joint disease, the petition to 
reopen and TDIU.  The matter of whether CUE was committed in 
the 1974 rating decision arises from an October 2006 rating 
decision.

The veteran testified before the undersigned at a June 2005 
hearing at the RO.  A transcript has been associated with the 
file.

The Board remanded these claims in March 2006.  They return 
for appellate consideration.

The issues of whether CUE was committed in the 1974 rating 
decision, the petition to reopen and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The veteran's service-connected right knee degenerative joint 
disease is manifested by painful motion, swelling and 
locking; range of motion is 5 to 110 degrees; and there is 
occasional slight instability and locking. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5010 (2006).

2.  The criteria for an evaluation of 10 percent, but no 
higher, for other impairment of the right knee are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in September 2001 and August 2002 fully satisfied the 
duty to notify provisions for the first three Pelegrini II 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The VCAA notice provided to the veteran 
prior to adjudication failed to provide notice of the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claim in his possession to VA.  See Pelegrini 
II, supra.  Failure to provide pre-adjudicative notice of any 
of the four elements is presumed to create prejudicial error.  
Sanders v. Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 
2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., slip op. at 17.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The September 2001 and 
August 2002 letters informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The veteran responded in September 2002 that he 
had treatment at the VA Medical Center in Portland, Oregon 
and the VA Domiliciary in White City, Oregon.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Accordingly, the Board concludes that the failure 
to provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra.  

The August 2002 letter informed the veteran that the evidence 
must show that his service-connected right knee condition has 
worsened.  The Board concludes that this notice was 
sufficient to discharge VA's duty to notify under the VCAA.  
Cf. Overton v. Nicholson, 20 Vet. App. 427 (2006) (where the 
notice of the need for evidence showing an increased 
disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was provided an appropriate examination in 
January 2003.  While the examination was nominally for the 
left knee and back, the examiner included a complete 
assessment of the right knee.  On request from the RO, the 
examiner provided additional comment and clarification in 
June 2004.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The January 2003 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his right knee DJD.  For the reasons 
that follow the Board concludes that no more than a 10 
percent rating is warranted for arthritis, but a separate 10 
percent is warranted based on other impairment of the knee to 
include slight instability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran currently receives a 10 percent rating under 
Diagnostic Code (DC) 5099-5010 for traumatic arthritis.  See 
38 C.F.R. § 4.71a.  

The veteran had a January 2003 VA examination with a June 
2004 addendum that identified the current disabilities of the 
right knee as chronic synovitis and post operative scarring 
with degenerative arthritis.  Arthritis was confirmed by x-
ray at the January 2003 examination.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003 (degenerative 
arthritis) and DC 5010 (traumatic arthritis).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of knee flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of knee 
extension is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, 40 
percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate 
ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 
09-04.

The veteran's range of motion was checked at a January 2003 
VA examination.  He had extension to 5 degrees and flexion to 
110 degrees.  This is the only range of motion test of record 
during the period on appeal.  The results show that he does 
not meet the criteria for a compensable rating under either 
limitation of flexion or extension.  See 38 C.F.R. § 4.71a, 
DC 5260, 5261.  As such, the veteran is entitled to no more 
than a 10 percent rating in recognition of the X-ray findings 
of arthritis with noncompensable limitation of motion; the 
veteran is currently in receipt of such a rating. 

Now, the Board must consider other possible avenues for a 
higher rating.  The VA Office of General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under DC 
5257, the veteran must also have limitation of motion under 
DCs 5260 or 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  In VAOPGCPREC 9-98, General Counsel also 
held that if a veteran has a disability rating under DC 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

In the instant case, there is X-ray evidence of arthritis, 
limitation of motion (albeit to a 0 percent level), as well 
as pain on motion.  In addition, there is evidence of locking 
and instability, as will be discussed below.  As such, 
consideration of a separate rating for instability under DC 
5257 is possible.

Under DC 5257, the following evaluations for other knee 
impairment are assignable for recurrent subluxation or 
lateral instability of the knee: 30 percent for severe, 20 
percent for moderate, and 10 percent for slight.  38 C.F.R. 
§ 4.71a, DC 5257. 


At a June 2004 VA examination, it was noted that while 
recurrent subluxation and lateral instability was not noted 
at the time of the examination, the veteran did indeed have 
some instability which was described as a feeling of 
"partial collapsing."  In addition, complaints of 
occasional locking were indicated.  During the course of a 
June 2005 Board hearing, he related that he had episodes of 
instability during which his knee would essentially buckle.  
The veteran's symptoms of instability and locking remain 
unaccounted for in his current rating.  The Board concludes 
that a second rating is appropriate under DC 5257, for other 
impairment of the knee.  Given that his instability has been 
described as only occasional, the Board finds that the 
veteran has no more than "slight" impairment of his right 
knee.  The Board concludes that no more than a 10 percent 
rating is warranted under DC 5257.  

Knee impairment with cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, DC 5259 rates surgically removed cartilage.  The 
veteran has not been diagnosed with any cartilage disorders 
in the last several years.  The January 2003 VA examination 
and his subsequent evaluations by the Social Security 
Administration have not revealed a cartilage disorder in the 
right knee.  As a result, the Board concludes that a rating 
under DC 5258 or DC 5259 is not warranted.  A rating under 
these DCs is not warranted.

The Board has considered the other applicable DCs for knee 
disabilities (5256, 5262, 5263).  The evidence does not show 
that the veteran has ankylosis, tibia or fibula impairment, 
or genu recurvatum.  Further consideration of the remaining 
DCs for knee disabilities is not warranted.

The Board has found that the evidence does support a finding 
of slight instability in addition to arthritis of the right 
knee.  To the extent possible the Board has resolved doubt in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to a rating of 10 percent, but no higher, for 
other impairment of the right knee is granted.


REMAND

In the Board's March 2006 remand, the issue of whether CUE 
had been committed in a December 31, 1974, rating decision 
denying entitlement to service connection for bilateral 
hearing loss was referred to the RO for initial action.  The 
RO issued an October 2006 rating decision finding that there 
was no CUE in the 1974 decision.  The veteran submitted a 
timely Notice of Disagreement, also in October 2006.  The 
claim must now be remanded to allow the RO to provide the 
veteran with a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  The issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Also in the Board's prior remand, the issues of the petition 
to reopen the claim for service connection for bilateral 
hearing loss and TDIU were remanded to be adjudicated in 
conjunction with the above CUE issue because resolution of 
that claim could render the petition to reopen moot and 
impact the determination regarding the extent of the 
veteran's service connected disabilities.  Since the CUE 
issue must now be remanded, the Board will defer adjudication 
of the petition to reopen and TDIU issue.



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a statement 
of the case as to the issue of CUE in the 
December 31, 1974, rating decision.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

2.  If the CUE claim is not granted, 
provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), with respect to the petition to 
reopen the claim for service connection 
for bilateral hearing loss.  The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to the claim that he has 
in his possession.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

3. Then, the AMC should readjudicate the 
petition to reopen, if appropriate, and 
TDIU claims on the merits.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


